





LCI INDUSTRIES


SECOND AMENDED AND RESTATED
EXECUTIVE NONQUALIFIED DEFERRED COMPENSATION PLAN


RECITALS


This Second Amended and Restated Executive Nonqualified Deferred Compensation
Plan (the "Plan") is adopted by LCI Industries (the "Employer"), a corporation
organized and existing under the laws of the State of Delaware. The Employer is
amending and restating the Plan to: (i) reflect certain design changes to the
Plan; (ii) continue to provide for the Plan's documentary compliance with the
requirements of U.S. Internal Revenue Code Section 409A ("Section 409A"); and
(iii) otherwise meet current needs. The purpose of the Plan is to offer selected
Eligible Employees an opportunity to elect to defer a portion of their Base
Salary and/or Bonus Compensation on a tax-deferred basis.


This Plan replaces and supersedes the Executive Nonqualified Deferred
Compensation Plan agreement previously entered into between the Employer and
certain Eligible Employees on December 1, 2006, as amended and restated on
December 1, 2008, and subsequently amended on January 2, 2009 (collectively, the
"Prior Plan"). Nothing in this amendment and restatement should be construed as
changing the time and form of payment of the Prior Plan terms. From and after
the Effective Date of this amendment and restatement, all entitlement to
benefits under the Prior Plan and this Plan shall be determined solely in
accordance with the terms of this Plan, as amended from time to time in
accordance with Article 8.


The Employer intends this Plan shall at all times be administered and
interpreted in such a manner as to constitute an unfunded nonqualified deferred
compensation arrangement, maintained primarily to provide supplemental
retirement benefits for members of a select group of management or highly
compensated employees of the Company, as provided under Sections 201(2),
301(a)(3) and 401(a)(l) of the Employee Retirement Income Security Act of 1974
("ERISA"), as amended.


The Plan is intended to comply in form and operation with all applicable law,
including, to the extent applicable, the requirements of U.S. Internal Revenue
Code Section 409A ("Section 409A") and will be administered, operated and
construed in accordance with this intention.


Accordingly, this amendment and restatement is adopted as of March 15, 2017.


ARTICLE 1
Definitions


The words and phrases defined in this Article shall have the meaning set out in
the definition, unless the context in which the word or phrase appears
reasonably requires a broader, narrower or different meaning.


1."Account" shall mean all bookkeeping accounts pertaining to a Participant
which are maintained by the Plan Administrator or Plan recordkeeper to reflect
the Employer's obligation to the Participant under the Plan,





--------------------------------------------------------------------------------





including a Separation from Service Account and Scheduled Withdrawal Accounts.
To the extent that it is considered necessary or appropriate to reflect the
entire interest of the Participant under the Plan, the Plan Administrator or
Plan recordkeeper shall maintain additional subaccounts. The Account and any
subaccounts shall be used solely as a device to measure and determine the
amounts, if any, to be paid to a Participant or a Beneficiary under the Plan.
2."Affiliate" shall mean any business entity other than the Employer that is a
member of a controlled group of corporations, within the meaning of Section
414(b) of the Code, of which such Employer is a member; any other trade or
business (whether or not incorporated) under common control, within the meaning
of Section 414(c) of the Code.


3."Base Salary" shall mean a Participant's base annual salary excluding
incentive and discretionary bonuses and other non-regular forms of compensation,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Employer.


4."Beneficiary" or "Beneficiaries" shall mean one or more persons, trusts,
estates or other entities, designated by a Participant in accordance with the
Plan, that are entitled to receive benefits under the Plan upon the death of a
Participant.


5."Beneficiary Designation Form" shall mean the form established from time to
time by the Plan Administrator that a Participant completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.


6."Bonus Compensation" shall mean amounts paid to a Participant by the Employer
annually in the form of discretionary or incentive compensation or any other
bonus designated by the Employer before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans sponsored by
the Employer.


7."Change in Control" shall mean a change in ownership or effective control of
the Employer or a change in the ownership of a substantial portion of the assets
of the Employer, within the meaning of Internal Revenue Code Section 409A and as
described in Treasury Regulations §§l.409A-3(i)(5)(v), (vi) and (vii).


8."Claimant" shall mean a Participant or a Beneficiary who believes that he or
she is entitled to a benefit under this Plan or being denied a benefit to which
he or she is entitled hereunder.


9."Code" shall mean the U.S. Internal Revenue Code of 1986, as amended, or any
successor statue, and the Treasury Regulations and other authoritative guidance
issued thereunder.


10."Deemed Investment" shall mean the notional conversion of the balance held in
a Participant's Account(s) into shares or units of the Deemed Investment Options
that are used as measuring devices for determining the value of a Participant's
Account(s).


11."Deemed Investment Options" shall mean the hypothetical securities or other
investments described under Section 5.1 from which the Plan Administrator may
select to be used as measuring devices to determine the Deemed Investment gains
or losses of the Participant' s Account(s). A Participant shall have no real or
beneficial ownership in the security or other investment represented by the
Deemed Investment Options.


12."Deferral Amount" shall mean that portion of a Participant's Base Salary
and/or Bonus Compensation that a Participant elects to defer for any Plan Year
or Performance Period.


13."Deferral Election" shall mean an election by an Eligible Employee on a
Election Form approved by the Plan Administrator (in a paper or electronic
format) to defer a portion of his or her Base Salary and/or Bonus





--------------------------------------------------------------------------------





Compensation in accordance with the provisions of Article 3.


14."Disability" or "Disabled" shall be defined as a condition of a Participant
whereby he or she either: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer. A Participant shall
be deemed Disabled if the Social Security Administration has determined him or
her to be totally disabled. Additionally, a Participant will be deemed Disabled
if determined to be disabled in accordance with a disability insurance program,
provided that the definition of disability applied under such program complies
with Code Section 409A. Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the Social Security
Administration's or provider's determination.


15."Effective Date" shall mean January 1, 2017 for this amendment and
restatement, but shall mean December 1, 2006 for the commencement of the Plan.


16."Election Form" shall mean the form or forms established from time to time by
the Plan Administrator (in a paper or electronic format) on which the
Participant makes certain designations as required under the terms of this Plan.


17."Eligibility Date" shall mean the date designated by the Plan Administrator
on which an Eligible Employee shall become eligible to participate in the Plan.


18."Eligible Employee" shall mean an Employee who is selected by the Employer to
participate in the Plan. Participation in the Plan is limited to a select group
of the Employer's key management or highly compensated employees.


19."Employee" shall mean an individual who provides services to the Employer in
the capacity of a common law Employee of the Company.


20."Employer" shall mean LCI Industries, and its successors and assigns, unless
otherwise provided in this Plan, or any other corporation or business
organization which, with the consent of LCI Industries, or its successors or
assigns, assumes the Employer's obligations under this Plan, or any Affiliate
which agrees, with the consent of LCI Industries, or its successors or assigns,
to become a party to the Plan.


21.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time

to time.


22."Participant" shall mean each Eligible Employee who has met the requirements
of participation under Article 2 and who participates in the Plan in accordance
with the terms and conditions of the Plan.


23."Participation Agreement" shall mean the LCI Industries Executive
Nonqualified Deferred Compensation Plan Participation Agreement between the
Eligible Employee and Employer which sets forth the





--------------------------------------------------------------------------------





terms and conditions of participation in the Plan and the particulars of the
Participant's benefits to which a Participant or Participant's Beneficiary
become entitled under the Plan.


24."Performance-Based Compensation" shall mean that portion of a Participant' s
Bonus Compensation, the amount of which or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period of at least twelve (12)
consecutive months and which qualifies as "performance-based compensation" under
Section 409A. Performance criteria shall be established in writing not later
than ninety (90) days after the commencement of the period of service to which
the criteria relate; provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-Based Compensation does not
include any amount or portion of any amount that will be paid regardless of
performance or is based upon a level of performance that is substantially
certain to be met at the time the criteria are established.


25."Performance Period" shall mean, with respect to any Bonus Compensation, the
period of time over which such Bonus Compensation is earned.


26."Plan" shall mean this Second Amended and Restated Executive Nonqualified
Deferred Compensation Plan, as evidenced by this instrument, Participation
Agreements, Election Forms, and any other applicable forms, as amended from time
to time. For purposes of Section 409A, this Plan shall be considered an elective
account balance plan as defined in Treasury Regulation §l.409A-l(c)(2)(i)(A), or
as otherwise provided by the Code.


27."Plan Administrator" shall mean be a group consisting of the CEO, CFO and the
Chief Legal Officer of the Employer and their designees. A Participant in the
Plan may not serve as a singular Plan Administrator. If a Participant is part of
a group of persons designated as a committee or Plan Administrator, then the
Participant may not participate in any activity or decision relating solely to
his or her individual benefits under this Plan. Matters solely affecting the
applicable Participant will be resolved by the remaining Plan Administrator
members.


28.
"Plan Year" shall mean the calendar year.



29."Scheduled Withdrawal Account" shall mean for each Plan Year: (i) the sum of
a Participant's Deferral Amounts for any Plan Year or Performance Period that
may be allocated, in whole or in part, by the Participant pursuant to his or her
Deferral Election to a Scheduled Withdrawal Account, plus (ii) Deemed Investment
gains or losses thereon less (iii) all distributions made to the Participant or
his or her Beneficiary, and tax withholding amounts which may have been deducted
(if any) from the Participant's Scheduled Withdrawal Account.


30."Section 409A" shall mean Internal Revenue Code Section 409A and the Treasury
Regulations or other authoritative guidance issued thereunder.


31."Separation from Service" or "Separates from Service" shall mean a
Participant's termination of active employment, whether voluntary or involuntary
(other than by death or Disability), with the Employer and any Affiliate, within
the meaning of Treasury Regulation §l.409A-l(h). The Plan Administrator will
determine whether the Participant has terminated active employment (and incurred
a Separation From Service) based upon





--------------------------------------------------------------------------------





facts and circumstances as described in Treasury Regulation §1.409A-l(h)(l)(ii).
A Participant incurs a Separation From Service if the Employer and the
Participant reasonably anticipate the Participant will not perform any
additional services after a certain date or that the level of bona fide services
(as an Employee or independent contractor) will permanently decrease to no more
than twenty (20%) percent of the average level of bona fide services performed
over the immediately preceding 36-month period. A Participant does not incur a
Separation From Service while on a bona fide leave of absence of not more than
six (6) months or if longer, so long as the Participant has a legal right to
re-employment, as described in Treasury Regulation §l.409A-l(h)(l)(i).


32."Separation from Service Account" shall mean for each Plan Year: (i) the sum
of a Participant' s Deferral Amount that shall be allocated, in whole or in
part, by the Participant, in accordance with his or her Deferral Election, to
the Separation from Service Account, plus (ii) Deemed Investment gains or losses
thereon, less (iii) all distributions made to the Participant or his or her
Beneficiary, and tax withholding amounts deducted (if any) from the
Participant's Separation from Service Account.


33."Specified Employee" shall mean a Participant meets the definition of a "key
employee" as such term is defined in Code Section 416(i)(l)(A)(i), (ii) or (iii)
(without regard to the Treasury Regulations thereunder and Section 416(i)(5)).
However, a Participant is not a Specified Employee unless any stock of the
Employer is publicly traded on an established securities market or otherwise, as
defined in Treasury Regulation §1.897-l(m). If the Participant is a key employee
at any time during the twelve (12) months ending on December 31, the
identification date, the Participant is a Specified Employee for the twelve (12)
month period ending on the first day
4


of the fourth month following the identification date. The determination of a
Participant as a Specified Employee shall be made by the Plan Administrator in
accordance with Code Section 416(i) and the "specified employee" requirements of
Section 409A.


34."Specified Time" shall mean, with respect to a Scheduled Withdrawal Account,
the date on which the Scheduled Withdrawal Account shall be paid to the
Participant.


35."Treasury Regulation" or "Treasury Regulations" shall mean regulations
promulgated by the Internal Revenue Service for the U.S. Department of the
Treasury, as they may be amended from time to time.


36.
"Trust" shall mean one or more trusts that may be established in accordance with
the terms of this

Plan.


37."Unforeseeable Emergency" shall mean: (i) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant's spouse, the Participant' s Beneficiary, or the Participant's
dependents (as defined in Code Section 152 (without regard to Code Sections
152(b)(l), (b)(2), and (d)(l)(B)); (ii) loss of the Participant's property due
to casualty; or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The Plan Administrator will determine whether a Participant incurs
an Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Treasury Regulations §1.409A-3(i)(3).





--------------------------------------------------------------------------------







38."Valuation Date" shall mean the date the Account is to be valued for purposes
of providing benefits under the terms of the Plan. The Valuation Date shall be
the event date triggering payment of the Account under the terms of the Plan.
The Valuation Date shall be interpreted as each day at the close of business of
the New York Stock Exchange (currently 4:00 p.m. Eastern Time), on days that the
New York Stock Exchange is open for trading or any other day on which there is
sufficient trading in securities of the applicable fund to materially affect the
unit value of the fund and the corresponding unit value of the Participant's
Deemed Investment Option(s).


ARTICLE 2
Eligibility and Participation


1.Requirements for Participation. Every Eligible Employee selected by the
Employer on the Effective Date shall be eligible to become a Participant on the
Effective Date. Before the beginning of each Plan Year, or such other times as
determined by the Employer, the Employer shall select those Employees who shall
be Eligible Employees for such Plan Year.


2.Election to Participate; Benefits of Participation. Each Eligible Employee may
become a Participant in the Plan by executing and submitting to the Plan
Administrator, a Participation Agreement, Deferral Election, a Beneficiary
Designation Form, and any other Election Form within the time period specified
by the Plan Administrator and Section 409A. If an Eligible Employee fails to
meet all requirements contained in this Section 2.2 within the period required,
that Eligible Employee shall not be entitled to participate in the Plan during
such Plan Year. In addition, the Plan Administrator may establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary or desirable.


3.Re-employment. The re-employment of a former Participant by the Employer shall
not entitle such individual to become a Participant hereunder. Such individual
shall not become a Participant until the individual is again designated as an
Eligible Employee in accordance with Section 2.1. If a Participant who has
experienced a Separation from Service pursuant to Section 7.2(b) is receiving
installment distributions and is re-employed by the Employer, distributions due
to the Participant shall not be suspended.


Ceasing to be an Eligible Employee. The Plan Administrator may remove an
Eligible Employee from further active participation in the Plan at its
discretion. If this occurs, the Participant shall be prevented from
makingParticipant Deferral Elections for subsequent Plan Years or Performance
Periods. Any existing Deferral Election shall continue in effect for the
remainder of the Plan Year or Performance Period and may only be cancelled in
accordance with Section 3.S(b) hereof.


4.Termination of Participation. A Participant will cease to be a Participant as
of the date on which his or her entire Account balance has been distributed or
forfeited.


ARTICLE 3
Participant Elective Deferrals







--------------------------------------------------------------------------------





1.Establishment and Maintenance of Participant Account(s). The Plan
Administrator shall establish and maintain a Deferral Account and a separate
Scheduled Withdrawal Account for each Plan Year (if applicable) i n the name of
each Participant.


2.Minimum and Maximum Deferral Limits. For each Plan Year and/or Performance
Period (as applicable), a Participant may make an election to defer receipt of
his or her Base Salary and/or Bonus Compensation and shall specify the
percentage of Base Salary and/or Bonus Compensation to be deferred subject to
the minimums or maximums (if any) established by the Plan Administrator and
communicated to the Participant on the Participant Election Form.


3.
Deferral Elections - First Year of Eligibility.



(a)Application. This Section 3.3 applies to each Eligible Employee who first
becomes eligible to participate in the Plan. The Plan Administrator shall
determine (in accordance with Treasury Regulation
§1.409A-2(a)(7)(ii)) the date upon which a Participant who ceased being eligible
to participate in the Plan, can again become eligible to participate in the
Plan.


(b)Deferral Election. An Eligible Employee described in Section 3.3(a) may elect
to defer receipt of Base Salary earned during such Plan Year or his or her Bonus
Compensation earned during a Performance Period that commences in such Plan Year
by filing a Deferral Election with the Plan Administrator in accordance with the
following rules:


(i)Timing; Irrevocability. The Deferral Election must be filed with the Plan
Administrator by, and shall become irrevocable as of, the thirtieth (301") day
following the Participant's Eligibility Date (or such earlier date as specified
by the Plan Administrator).


(ii)Base Salary. The Deferral Election shall only apply to Base Salary earned
during such calendar year beginning with the first payroll period that begins
immediately after the date the Deferral Election becomes irrevocable. Base
Salary payable after the last day of a calendar year solely for services
performed during the final payroll period, described in Section 3401(b) of the
Code, containing December 31 of such year shall be treated as earned during the
subsequent calendar year.


(iii)Bonus Compensation. Where a Deferral Election is filed in the first year of
eligibility but after the commencement of the Performance Period, then, except
as otherwise provided in Section 3.4 below, the Deferral Election shall only
apply to that portion of Bonus Compensation earned for such Performance Period
equal to the total amount of the Bonus Compensation earned during such
Performance Period multiplied by a fraction, the numerator of which is the
number of days beginning on the day immediately after the date that the Deferral
Election becomes irrevocable and ending on the last day of the Performance
Period, and the denominator of which is the total number of days in the
Performance Period.
4.Annual Deferral Elections. Unless Section 3.3 applies, each Eligible Employee
may elect to defer receipt of Base Salary for a Plan Year or his or her Bonus
Compensation for a Performance Period, by filing a Deferral Election with the
Plan Administrator in accordance with the following rules:





--------------------------------------------------------------------------------







(a)Base Salary. The Deferral Election with respect to Base Salary must be filed
with the Plan Administrator by, and shall become irrevocable following, December
31(or such earlier date as specified by the Plan Administrator on the Deferral
Election ) of the calendar year next preceding the calendar year for which such
amounts would otherwise be earned.


(b)Bonus Compensation. The Deferral Election with respect to Bonus Compensation
must be filed with the Plan Administrator by, and shall become irrevocable
following, December 31 (or such earlier date as specified by the Plan
Administrator on the Deferral Election) of the calendar year next preceding the
first day of the Performance Period for which such Bonus Compensation would
otherwise be earned. If the Employer has a fiscal year other than the calendar
year, Bonus Compensation relating to services in the fiscal year of the
Employer, of which no amount is paid or payable during the fiscal year, may be
deferred at the Participant's election if the Deferral Election is made not
later than the close of the Employer's fiscal year next preceding the first
fiscal year in which the Participant performs any services for which such Bonus
Compensation is payable.


(c)
Bonus Compensation Qualifying as Performance-Based Compensation.



(i)Notwithstanding anything contained in this Section to the contrary, and only
to the extent permitted by the Plan Administrator, the Deferral Election with
respect to Bonus Compensation that constitutes Performance-Based Compensation,
must be filed with the Plan Administrator by, and shall become irrevocable as
of, the date that is six (6) months before the end of the applicable Performance
Period (or such earlier date as specified by the Plan Administrator on the
Deferral Election), provided that in no event may such Deferral Election be
filed after such Bonus Compensation has become "readily ascertainable" within
the meaning of Section 409A.


(ii)In order to make a Performance-Based Compensation Deferral Election, the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable.


(iii)A Performance-Based Compensation Deferral Election shall not apply to any
portion of the Performance-Based Compensation that is actually earned by a
Participant regardless of satisfaction of the performance criteria.


(iv)To the extent permitted by the Plan Administrator, a newly Eligible Employee
in his or her first year of eligibility shall be permitted to make a
Performance-Based Compensation Deferral Election provided that the Eligible
Employee satisfies all of the other requirements of this Section.


1.
Duration and Cancellation of Deferral Elections.



(a)Duration. Once irrevocable, a Deferral Election shall only be effective for
the Plan Year or Performance Period with respect to which such election was
timely filed with the Plan Administrator. Except as provided in Section 3.S(b),
a Deferral Election, once irrevocable, cannot be cancelled or altered during a
Plan Year or Performance Period.


(a)
Cancellation.

(i)The Plan Administrator may cancel a Participant's Deferral Election where
such cancellation occurs by the later of: (a) the end of the Participant's
taxable year, or (b) the fifteenth (151h) day of the third (3'd) month following
the date the Participant incurs a "disability," in accordance with Treasury
Regulation §1.409A-3G)(4)(xii). For purposes of this Section 3.S(b)(i), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant's inability to perform duties of his or her
position or any substantially similar





--------------------------------------------------------------------------------





position, where such impairment can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, in
accordance with Treasury Regulation §l.409A- 3(i)(3).


(ii)If a Participant receives a payment due to an Unforeseeable Emergency or a
hardship distribution pursuant to Treasury Regulation §l.401(k)-l(d)(3), the
Plan Administrator shall cancel a Participant's Deferral Election for that Plan
Year.


(iii)If a Participant' s Deferral Election is cancelled with respect to a
particular calendar year or Performance Period, he or she may complete a new
Deferral Election for a subsequent Plan Year or Performance Period, only in
accordance with Section 3.4.


3.6 Withholding and Crediting of Deferral Amounts. For each Plan Year, the Base
Salary portion of the Deferral Amount shall be withheld from each regularly
scheduled payroll in approximately equal amounts, (or as otherwise specified by
the Plan Administrator), as adjusted from time to time for increases and
decreases in Base Salary (if the Participant Deferral with respect to Base
Salary is expressed as a percentage). The Bonus Compensation portion of the
Deferral Amount shall be withheld as soon as administratively feasible following
the time the Bonus Compensation otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year or Performance Period as the
case may be. Participant Deferral Amounts shall be credited to the Participant
Separation from Service Account and/or to a Scheduled Withdrawal Account as soon
as administratively feasible following the time such amounts would otherwise
have been paid to a Participant.


ARTICLE 4
Deemed Investment Gains or Losses


1.Deemed Investment Options. The Employer may invest all or a portion of any
amounts credited to the Account(s) in mutual funds, stocks, bonds, securities,
life insurance policy or policies on the life of the Participant, or any other
asset that may be selected by the Employer, the "Deemed Investment Option(s)."
Any such Deemed Investment Option shall be treated as an investment credited to
the Participant's Account(s) and shall be adjusted to reflect charges and
expenses, as determined by the Employer in its discretion that would have been
incurred if the Account(s) had been invested in the Deemed Investment Option(s).
Without limiting the foregoing, a Participant's Account(s) shall at all times be
a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Plan Administrator or the Trust (if any). The Participant (or
Beneficiary) shall at all times remain an unsecured creditor of the Employer.
Any liability or obligation of the Employer to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by this Plan.


2.Participant's Allocation of Deemed Investment Options. Each Participant shall
have the right to direct the Plan Administrator as to how the Participant' s
Deferral Amounts shall be deemed to be invested among the Deemed Investment
Options offered under the Plan, subject to any operating rules and procedures
imposed by the Plan Administrator. As of each Valuation Date, the Participant's
Account(s) will be credited or debited to reflect the performance of the Deemed
Investment Options elected by the Participant. If a Deemed Investment Option
selected by a Participant sustains a loss, the Participant's Account(s) shall be
reduced to reflect such loss. If the





--------------------------------------------------------------------------------





Participant fails to elect a Deemed Investment Option the Deemed Investment
shall be based on an investment alternative selected for this purpose by the
Administrator. During payout, the Participant's Account(s) shall
continue to be credited with Deemed Investment gains or losses based on the
Deemed Investment Options selected by the Participant and made available by the
Plan Administrator for such purpose.


3.Valuation of Account(s). Each Participant's Account(s) as of each Valuation
Date shall consist of the balance of the Participant' s Account(s) as of the
immediately preceding Valuation Date, plus the Participant' s Deferral Amounts
that have been credited, plus Deemed Investment gains or losses, minus the
amount of any distributions made and any applicable tax withheld since the
immediately preceding Valuation Date.


4.No Required Investment of Employer Assets. Notwithstanding anything contained
herein to the contrary, the Employer reserves the right to invest its assets,
including any assets that may have been set aside for the purpose of funding the
benefits to be provided under the Plan, at its own discretion, and such assets
shall remain the property of the Employer, or may be held in a Trust, as the
case may be, subject to the claims of the general creditors of the Employer, and
no Participant shall have any right to any portion of such assets other than as
an unsecured general creditor of the Employer.


ARTICLE 5
Vesting / Taxes


1.Vesting. A Participant shall at all times be one hundred percent (100%) vested
in his or her Separation from Service Account(s), Scheduled Withdrawal
Account(s), and Deemed Investment gains or losses credited or debited thereon.


2.Taxes and Withholding. Deferral Amounts and Deemed Investment earnings thereon
are subject to Federal Insurance Contribution Act (FICA) and Federal
Unemployment Tax Act (FUTA) to the extent provided under applicable Code
provisions, and benefits payable under the Plan are subject to all applicable
federal, state, city, income, employment or other taxes as may be required to be
withheld or paid. A Participant, however, shall be solely responsible for the
payment of all tax liabilities relating to any such benefits.


ARTICLE 6
Payment of Benefits


1.Payments in General.


(a)Payment Events. A Participant (or, in the event of the death of the
Participant, the Participant's designated Beneficiary) shall be entitled to a
benefit equal to the Participant's vested interest in the Account(s) upon the
earliest to occur of the following events: (i ) the Participant' s Separation
from Service; (ii) the Participant's Disability; (iii) the Participant's death;
or (iv) a Change in Control; and upon a Specified Time, to the extent the
distribution event is applicable to the Account. A Participant may also be paid
for an Unforeseeable Emergency.


(b)Source of Payments. The Employer will pay, from its general assets, the
portion of any benefit payable pursuant to this Article 6 that is attributable
to a Participant's Account, and all costs, charges and expenses relating
thereto.


(c)Calculation of Installment Payments. In the event that benefits are to be
paid in installments, the Account shall be calculated as of the Valuation Date
of the said event. Installment payments made af ter the first installment shall
be paid on each applicable anniversary of the first installment until all
required installments have been paid. The amount of each payment shall be
determined by dividing the value of a Participant's Account(s) immediately prior
to such payment by the number of payments remaining to be paid. Any unpaid
Account balance shall continue to be deemed to be invested pursuant to Article
4, in which case any deemed income, gains, losses, or expenses shall be


reflected in the actual payments. The final installment shall be equal to the
balance of the Account(s), calculated as of





--------------------------------------------------------------------------------





the applicable anniversary.


(d)Lump Sum Minimum Threshold. Notwithstanding any provision hereof to the
contrary, if the Account balance at the due date of the first installment is
fifty thousand dollars ($50,000) or less, payment of the Account(s) shall be
made instead in a single lump sum and no installment payments shall be
available. Note: This minimum threshold shall not apply to Scheduled Withdrawal
Account distributions.


(e)Subsequent Deferral Elections. If permitted by the Employer, a Participant
may delay the time of a payment or change the form of a payment as expressly
provided under this Section 6.l(e) and Section 409A (hereinafter, a "Subsequent
Deferral Election"). Notwithstanding the foregoing, a Subsequent Deferral
Election cannot accelerate any payment. A Subsequent Deferral Election which
delays payment or changes the form of payment is permitted only if all of the
following requirements are met:


(i)The Subsequent Deferral Election does not take effect until at least twelve
(12) months after the date on which the Subsequent Deferral Election is made and
approved by the Plan Administrator;


(i)If the Subsequent Deferral Election relates to a payment based on Separation
from Service or at a Specified Time, the Subsequent Deferral Election must
result in payment being deferred for a period of not less than five (5) years
from the date the first amount was scheduled to be paid;


(ii)If the Subsequent Deferral Election relates to a payment at a Specified
Time, the Participant must make the Subsequent Deferral Election not less than
twelve (12) months before the date the first amount was scheduled to be paid.


For purposes of applying the Subsequent Deferral Election requirements,
installment payments shall be treated as a series of "separate payments." Any
election made pursuant to this Section shall be made on such Election Forms or
electronic media as is required by the Plan Administrator, in accordance with
the rules established by the Plan Administrator and shall comply with all
requirements of Section 409A. Notwithstanding anything in this Section 6.l(e) or
in this Plan to the contrary, the Plan shall recognize any permissible
Participant elections made on or before December 31, 2008, including changes to
such elections with respect to the time or form of payment of a pre-2009 Plan
Year annual Deferral Amount, provided such elections or changes were made in
accordance with Notice 2007-86 or other applicable guidance.


2.
Elections as to Time and Form of Payment.



(a)Account Allocation. Concurrent with any Deferral Election, a Participant may
make an irrevocable election to allocate all or a portion of his or her elected
Deferral Amount to the Separation from Service Account and/or a Plan Year
Scheduled Withdrawal Account. To the extent that a Participant does not
designate the Account to which Deferral Amounts will be allocated, such amounts
shall be allocated and credited to the Participant' s Separation from Service
Account.


(b)Scheduled Withdrawal Accounts. A Participant may designate, on any Deferral
Election that he or she delivers to the Plan Administrator in which deferrals of
Base Salary and/or Bonus Compensation are allocated to a Scheduled Withdrawal
Account, the year in which payments will commence to be paid from that Scheduled
Withdrawal Account (the "Specified Time"). The Participant may elect to receive
payment of a Scheduled Withdrawal Account no earlier than the January of the
second (2nd) Plan Year following the Plan Year of the deferral. (For example: If
a Participant elects to allocate 2017
Deferral Amounts into a Scheduled Withdrawal Account, the earliest date the
Account could be distributed would be in January 2019). The Participant must
also elect the form of payment for the applicable Plan Year Scheduled Withdrawal
Account in a single lump sum, or in a number of annual installments over a
period of three (3), five (5) or ten (10) years. To the extent that a
Participant does not designate the form of payment or such designation is
ambiguous or does not comply with the terms of the Plan, the Plan Year Scheduled
Withdrawal Account shall be paid in a single lump sum.


(c)Event Based Accounts. A Participant shall make an election as to the form of
payment





--------------------------------------------------------------------------------





for payment events detailed in Section 7.3 concurrent with his or her acceptance
to participate in the Plan and before the beginning of the period for which the
right to the deferred compensation arises. To the extent that a Participant does
not designate the form of payment or such designation does not comply with the
terms of the Plan, the Accounts shall be paid in a single lump sum.


(i)For Plan Years 2006 through 2016. For events detailed in Article 6, a
Participant's Separation from Service Account(s) in Plan Years 2006 through 2016
will be paid in accordance with Participants' already filed Deferral Election
Forms.


(ii)For Plan Years 2017 and Beyond. For events detailed in Article 6, a
Participant's Deferral Amounts contributed in Plan Year 2017, and for all
subsequent Plan Years, concurrent with each annual Deferral Election, a
Participant shall elect the form of payment for the applicable Plan Year
Separation from Service Account in a single lump sum, or in a number of annual
installments over a period of three (3), five (5) or ten (10) years. To the
extent that a Participant does not designate the form of payment or such
designation is ambiguous or does not comply with the terms of the Plan, the Plan
Year Separation from Service Account shall be paid in a single lump sum.


3.Separation from Service Benefit. In the event that a Participant Separates
from Service (other than for death), the Employer shall pay the Participant's
Account balance, calculated as of the Valuation Date, in the form elected
pursuant to his or her Deferral Election and Section 6.2. Payment shall be made
or commence on the ninetieth (90th) day following the Participant's Separation
from Service.


4.Disability Benefit. In the event that a Participant is determined to be
Disabled, the Employer shall pay the Participant's Account balance, as of the
Valuation Date, in the form elected pursuant to his or her Deferral Election and
Section 6.2. Payment shall be made or commence on the ninetieth (90th) day
following the Participant's Disability determination.


5.Change in Control Benefit. In the event of a Change in Control, the Employer
shall pay the Participant's Account balance, as of the Valuation Date, in the
form elected pursuant to his or her Deferral Election and Section 6.2. Payment
shall be made or commence on the ninetieth (90th) day following the date of the
Change in Control.


6.
Death Benefit.



(a)Death While Employed. In the event of a Participant's death while actively
employed with the Employer, the Employer shall pay the Participant's Account
balance, calculated as of the Valuation Date, to the Participant's designated
Beneficiary in the form elected pursuant to his or her Deferral Election and
Section 6.2. Payment shall be made or commence on the ninetieth (90th) day
following the Participant's Disability determination.


(b)Death During Installments. In the event of a Participant's death at any time
after installment payments (if any) have commenced under this Plan, the Employer
shall pay any remaining





--------------------------------------------------------------------------------





installments to the Participant's Beneficiary in a single lump sum on the
ninetieth (90th) day following the Participant's date of death.


7.Payment at a Specified Time. A Participant shall be paid the vested balance of
a Scheduled Withdrawal Account(s) on the sixtieth (60th) day following the
Specified Time and in the form of payment elected by the Participant pursuant to
his or her Deferral Election.


8.Payment Due to an Unforeseeable Emergency. A Participant shall have the right
to request, on a form provided by the Plan Administrator, a payment of all or a
portion of his or her Account balance in a lump sum payment due to an
Unforeseeable Emergency. The Plan Administrator shall have the sole discretion
to determine, in accordance with the standards under Section 409A, whether to
grant such a request and the amount to be paid pursuant to such request.


(a)Determination of Unforeseeable Emergency. Whether a Participant is faced with
an Unforeseeable Emergency permitting a lump sum payment is to be determined
based on the relevant facts and circumstances of each case, but, in any case, a
payment on account of an Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan. Payments because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the payment).


(b)Payment of Account. Payment shall be made within thirty (30) days following
the determination by the Plan Administrator that a payment will be permitted
under this Section 6.8.


9.Acceleration of Payments. Except as specifically permitted herein or in other
Sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Employer, in its sole discretion (without any
direct or indirect election on the part of any Participant), in accordance with
the provisions of Treasury Regulation §l.409A-3U)(4) and any subsequent guidance
issued by the United States Treasury Department.


10.Restrictions on Time of Payment. Solely to the extent necessary to avoid
penalties under Section 409A, if, pursuant to Section 409A, a Participant is
considered a Specified Employee, any payments to be made for the first six (6)
months following the Participant's Separation from Service (other than for
death) under this Article 6 shall be withheld and shall be paid instead on the
first day of the seventh month following Separation from Service. Deemed
Investment gains or losses will be applied to any withheld payment and shall be
paid at the time that the withheld payments are paid. With respect to
installment payments, all remaining payments shall be paid as originally
scheduled.


11.
Rights of Participant and Beneficiary.



(a)Creditor Status of Participant and Beneficiary. The Plan constitutes the
unfunded,





--------------------------------------------------------------------------------





unsecured promise of the Employer to make payments to a Participant or
Beneficiary in the future and shall be a liability solely against the general
assets of the Employer. The Employer shall not be required to segregate, set
aside or escrow any amounts for the benefit of a Participant or Beneficiary. A
Participant and Beneficiary shall have the status of a general unsecured
creditor of the Employer and may look only to the Employer and its general
assets for payment of benefits under the Plan.


(b)Rights with Respect to a Trust. Any trust and any assets held thereby to
assist the Employer in meeting their obligations under the Plan shall in no way
be deemed to controvert the provisions of this Section.
(c)Investments. In its sole discretion, the Employer may acquire insurance
policies, annuities or other financial vehicles for the purpose of providing
future assets of the Employer to meet its anticipated liabilities under the
Plan. Such policies, annuities or other investments shall at all times be and
remain unrestricted general property and assets of the Employer. A Participant
and his designated Beneficiary shall have no rights, other than as general
creditors, with respect to such policies, annuities or other acquired assets. In
the event that the Employer purchases an insurance policy or policies insuring
the life of a Participant or employee, to allow the Employer to recover or meet
the cost of providing benefits, in whole or in part, hereunder, no Participant
or Beneficiary shall have any rights whatsoever in said policy or the proceeds
therefrom. The Employer shall be the primary owner and beneficiary of any such
insurance policy or property and shall possess and may exercise all incidents of
ownership therein. No insurance policy with regard to any director, "highly
compensated employee," or "highly compensated individual," as defined in Code
Section lOl(j) shall be acquired before satisfying the Code Section lOl(j)
"Notice and Consent" requirements.


12.Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintain s his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Plan Administrator from further liability on account thereof.


13.Discharge of Obligations. The payment to a Participant or his or her
Beneficiary of the Account balance in a single lump sum shall discharge all
obligations of the Employer to such Participant or Beneficiary under the Plan.


14.Effect of Other Permissible Payment Events. In the event a Participant is
receiving distributions under this Plan as a result of the occurrence of
Separation from Service or Specified Time, and an event occurs under Section
6.3, 6.4, 6.5 or 6.6, any Account balances then being distributed to the
Participant shall be instead be paid in accordance with the provisions of the
event that has intervened in the initial distribution, but only in accordance
with Treasury Regulation §l.409A-3(j)(l). Notwithstanding the foregoing, in the
event of the death of a Participant after installments have commenced as a
result of the occurrence of any other permissible payment event, the remaining
balance in all of his or her Accounts will be paid in a lump sum to the
Beneficiary in accordance with Section 6.6.


ARTICLE 7
Beneficiary Designation


1.Designation of Beneficiaries.


(a)Each Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under the Plan
upon the Participant's death, and the designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in the form
prescribed by the Employer, and shall be effective only when signed by the
Participant and filed with the Employer during the Participant's lifetime.


(b)In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is





--------------------------------------------------------------------------------





due to a Beneficiary, there is no living Beneficiary validly named by the
Participant, the Employer shall pay the benefit payment to the Participant's
spouse, if then living, and if the spouse is not then living to the
Participant's then living descendants, if any, per stirpes, and if there are no
living descendants, to the Participant's estate. In determining the existence or
identity of anyone entitled to a benefit payment, the
Employer may rely conclusively upon information supplied by the Participant' s
personal representative, executor, o ad    \


(c)If a question arises as to the existence or identity of anyone entitled to
receive a death benefit payment under the Plan, or if a dispute arises with
respect to any death benefit payment under the Plan, the Employer may distribute
the payment to the Participant's estate without liability for any tax or other
consequences, or may take any other action which the Employer deems to be
appropriate.


2.Information to be Furnished by Participants and Beneficiaries; Inability to
Locate Participants or Beneficiaries. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer's records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Employer shall not be obliged
to search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address.


ARTICLE S
Plan Amendment


1.Right to Amend. Subject to Section 409A, the Employer shall have the right to
unilaterally amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a benefit amount described hereunder prior to
the date of the amendment without written consent from the Participant or
Beneficiary.


2.Amendment to Insure Proper Characterization of the Plan. Notwithstanding the
provisions of Section 8.1, the Plan may be amended by the Employer at any time,
retroactively if required, if found necessary, in the opinion of the Employer,
in order to ensure that the Plan is characterized as "top-hat" plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA sections 201(2), 301(a)(3), and 401(a)(l), to
conform the Plan to the provisions of Section 409A and to conform the Plan to
the requirements of any other applicable law (including ERISA and the Code). No
such amendment shall be considered prejudicial to any interest of a Participant
or a Beneficiary hereunder.


ARTICLE 9
Plan Termination


1.Employer's Right to Suspend Plan. The Employer reserves the right to suspend
the operation of the Plan for a fixed or indeterminate period of time, in its
sole discretion. In the event of a suspension of the Plan, during the period of
the suspension, the Employer shall discontinue all aspects of the Plan, and
Deferral Amounts shall be suspended effective with the first day of the Plan
Year following the date the Plan is suspended. Payments of distributions will
continue to be made during the period of the suspension in accordance with
Article 6.


2.Termination and Liquidation of Plan. The Employer may terminate and liquidate
the Plan in connection with a corporate dissolution or approval by a bankruptcy
court or the termination and liquidation of all plans of the Employer or
Affiliate that are required to be aggregated, as described under Treasury
Regulation
§1.409A-30)(4)(ix) . Upon the date of termination, the value of the vested
Account balance of all affected Participants and Beneficiaries shall be
determined. After deduction of estimated expenses in liquidating and paying Plan
benefits, the vested Account balance shall be paid to Participants and
Beneficiaries in a lump sum distribution in accordance with Treasury Regulation
§1.409A-30)(4)(ix).


ARTICLE 10
Plan Administration
1.Plan Administrative Authority. The Plan Administrator shall have the sole
responsibility for and the sole control of the operation and administration of
the Plan, and shall have the power and authority to take all





--------------------------------------------------------------------------------





action and to make all decisions and interpretations which may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty and responsibility to:


(a)Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.


(b)Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.


(c)
Implement the Plan in accordance with its terms and the rules and regulations
adopted as

above.


(d)Make determinations with respect to the eligibility of any Eligible Employee
as a Participant and make determinations concerning the crediting of Plan
Accounts.


(e)Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be f u lly protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Plan Administrator shall have the power and authority to delegate
from ti me to time by written instrument all or any part of its duties, powers
or responsibilities under the Plan, both ministerial and discretionary, as it
deems appropriate, to any person or committee, and in the same manner to revoke
any such delegation of duties, powers or responsibilities. Any action of such
person or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes under
this Plan as if such action had been taken by the Plan Administrator. Further,
the Plan Administrator may authorize one or more persons to execute any
certificate or document on behalf of the Plan Administrator, in which event any
person notified by the Plan Administrator of such authorization shall be
entitled to accept and conclusively rely upon any such certificate or document
executed by such person as representing action by the Plan Administrator until
such notified person shall have been notified of the revocation of such
authority.


2.Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all person s interested in, or claiming under,
the Plan.


3.Payment of Administrative Expenses. All expenses incurred in the
administration and operation of the Plan shall be paid by the Employer.


4.Periodic Statements. Under procedures established by the Plan Administrator,
Participants shall be provided a statement of their Account on an annual basis
(or more frequently as the Plan Administrator shall determine).


5.
Compliance with Section 409A.






--------------------------------------------------------------------------------







(a)Notwithstanding anything contained herein to the contrary, the interpretation
and distribution of Participants' benefits under the Plan shall be made in a
manner and at such times as to comply with all applicable provisions of Section
409A and the regulations and guidance promulgated thereunder, or an exception or
exclusion therefrom to avoid the imposition of any accelerated or additional
taxes. Any defined terms shall be construed consistent with Section 409A and any
terms not specifically defined shall have the meaning set forth in Section 409A.


(b)The intent of this Section is to ensure that a Participant is not subject to
any tax liability or interest penalty, by reason of the application of Code
Section 409A(a)(l) as a result of any failure to comply with all the
requirements of Section 409A, and this Section shall be interpreted in light of,
and consistent with, such requirements. This Section shall apply to
distributions under the Plan, but only to the extent required in order to avoid
taxation to or interest penalties on, a Participant under Section 409A. These
rules shall also be deemed modified or supplemented by such other rules as may
be necessary, from time to time, to comply with Section 409A.


ARTICLE 11
Claims Procedures


1.Claims Procedure. This Article is based on Department of Labor Regulation
Section 2560.503-1. If any provision of this Article conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail. A Claimant who has not received benefits under the Plan that he or she
believes should be paid shall make a claim for such benefits as follows:


(a)Initiation - Written Claim. The Claimant initiates a claim by submitting a
written request for the benefits to the Plan Administrator. The Plan
Administrator wilt upon written request of a Claimant, make available copies of
all forms and instructions necessary to file a claim for benefits or advise the
Claimant where such forms and instructions may be obtained. If the claim relates
to Disability benefits, then the Plan Administrator shall designate a
sub-committee to conduct the initial review of the claim (and applicable
references below to the Plan Administrator shall mean such sub-committee).


(b)Timing of Employer Response. The Plan Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the Claimant in writing prior to the
end of the initial 90-day period that an additional period is required. In the
event that the claim for benefits pertains to Disability, the Plan Administrator
shall provide written response within forty-five (45) days, but can extend this
response period by an additional thirty (30) days, if necessary, due to
circumstances beyond the Plan Administrator's control. Any notice of extension
must set forth the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render its decision.


(c)Notice of Decision. If the Plan Administrator denies the claim, in whole or
in part, the Plan Administrator shall notify the Claimant in writing of such
denial. The Plan Administrator shall write





--------------------------------------------------------------------------------





the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:


(i)
The specific reasons for the denial;

(ii)
A reference to the specific provisions of the Plan on which the denial is based;

(iii)
A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed;

(iv)
An explanation of the Plan's review procedures and the time limits applicable to

such procedures; and
(v)
A statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



2.Review Procedure. If the Plan Administrator denies the claim, in whole or in
part, the Claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial as follows:
(a)Initiation - Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Plan Administrator's notice of denial, must
file with the Plan Administrator a written request for review.


(b)Review of a Disability Benefit Claim. If the Claimant's initial claim is for
Disability benefits, any review of a denied claim shall be made by members of
the Plan Administrator other than the original decision maker(s) and such
person(s) shall not be a subordinate of the original decision maker(s).


(c)Additional Submissions - Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant's claim for benefits.


(d)Considerations on Review. In considering the review, the Plan Administrator
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
Additional considerations shall be required in the case of a claim for
Disability benefits. For example, the claim will be reviewed without deference
to the initial adverse benefits determination and, if the initial adverse
benefit determination was based in whole or in part on a medical judgment, the
Plan Administrator will consult with a health care professional with appropriate
training and experience in the field of medicine involving the medical judgment.
The health care professional who is consulted on appeal will not be the same
individual who was consulted during the initial determination or the subordinate
of such individual. If the Plan Administrator obtained the advice of medical or
vocational experts in making the initial adverse benefits determination
(regardless of whether the advice was relied upon), the Plan Administrator will
identify such experts.


(e)Timing of Employer Response. The Plan Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Plan Administrator determines





--------------------------------------------------------------------------------





that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional sixty (60)
days by notifying the Claimant in writing, prior to the end of the initial
60-day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.


(a)Notice of Decision. The Plan Administrator shall notify the Claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:


(i)
The specific reasons for the denial;

(ii)
A reference to the specific provisions of the Plan on which the denial is based;

(iii)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(iv)
A statement of the Claimant's right to bring a civil action under ERISA Section
502(a).



3.Exhaustion of Remedies. A Claimant must follow the claims review procedures
under this Plan and exhaust his or her administrative remedies before taking any
further action with respect to a claim for benefits.
4.Arbitration. All claims or controversies arising out of or in connection with
this Plan shall, subject to the initial review provided for in the foregoing
provisions of this Article, be resolved through arbitration as provided in this
Paragraph 11.4. Except as otherwise agreed mutually by the parties, any
arbitration shall be administered under and by the Judicial Arbitration &
Mediation Services, Inc. ("JAMS"), in accordance with the JAMS procedure then in
effect. The arbitration shall be held in the JAMS off ice nearest to where the
Claimant is or was last employed by the Employer or at a mutually agreeable
location. The prevailing party in the arbitration shall have the right to
recover its reasonable attorney1s fees, disbursements and costs of the
arbitration (including enforcement of the arbitration decision), subject to any
contrary determination by the arbitrator.


ARTICLE 12
The Trust


1.Establishment of Trust. Each Employer may establish for itself a grantor
trust, of which the Employer is the grantor, within the meaning of subpart E,
part I, subchapter J, subtitle A of the Code, to pay benefits under this Plan
(the "Trust"). If the Employer establishes the Trust, all benefits payable under
this Plan to a Participant shall be paid directly by the Employer from the
Trust. To the extent such benefits are not paid from the Trust, the benefits
shall be paid from the general assets of the Employer. The Trust, if any, shall
be an irrevocable grantor trust which conforms to the terms of the model trust
as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33, as same may be
amended or modified from time to time. If the Employer establishes a Trust, the
assets of the Trust will be subject to the claims of the Employer's creditors in
the event of its insolvency as set forth in applicable Revenue Procedures.
Except as may otherwise be provided under the Trust, the Employer shall not be
obligated to set aside, earmark or escrow any funds or other assets to satisfy
its obligations under this Plan, and the Participant and/or his or her
designated Beneficiaries shall not have any property interest in any specific
assets of the Employer other than the unsecured right to receive payments from
the Employer, as provided in this Plan.


2.Interrelationship of the Plan and the Trust. The provisions of this Plan shall
govern the rights of a Participant to receive distributions pursuant to this
Plan. The provisions of the Trust (if established) shall govern the rights of
the Participant and the creditors of the Employer to the assets transferred to
the Trust. The Employer and each Participant shall at all times remain liable to
carry out its obligations under this Plan. The Employer's obligations under this
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust.







--------------------------------------------------------------------------------





3.Contribution to the Trust. Amounts may be contributed by the Employer to the
Trust at the sole discretion of the Employer.


ARTICLE 13
Miscellaneous


1.Validity. In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof , but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.


2.Nonassignability. Neither any Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part hereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments , alimony, or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise. If
any Participant, Beneficiary, or successor in interest is adjudicated bankrupt
or purports to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber transfer, hypothecate, alienate, or convey in advance of
actual receipt, the
amount, if any, payable hereunder, or any part thereof, the Plan Administrator,
in its discretion, may cancel such distribution or payment (or any part thereof)
to or for the benefit of such Participant, Beneficiary, or successor in interest
in such manner as the Plan Administrator shall direct.


3.Not a Contract of Employment. The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Employer and the
Employee. Nothing in this Plan shall be deemed to give the Employee the right to
be retained in the service of the Employer as an Employee or otherwise or to
interfere with the right of the Employer to discipline or discharge the Employee
at any time. The Employee confirms his/her understanding that Participant's
employment with Employer is and shall continue to be on an 'At­ Will' basis,
such that Participant is free to resign at any time and that Employer is free to
terminate or modify Participant's employment relationship at any time (including
the right to demote, to reduce compensation and other benefits and to transfer
Participant), with or without cause (as defined in this Plan as well as any
other cause) or advance notice.


4.Governing Law. The Plan shall be administered, construed and governed i n all
respects under and by the laws of State of Delaware, without reference to the
principles of conflicts of law (except and to the extent preempted by applicable
federal law).


5.Notice. Any notice, consent or demand required or permitted to be given under
the provisions of this Plan shall be in writing and shall be signed by the party
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
addressee's last known address as shown on the records of the Employer. The date
of such mailing shall be deemed the date of notice consent or demand. Any person
may change the address to which notice is to be sent by giving notice of the
change of address in the manner aforesaid.


6.Other Benefits. The benefits provided for a Participant or a Participant's
Beneficiary under this Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees





--------------------------------------------------------------------------------





of the Employer. This Plan shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.


7.Plan Aggregation. If the Employer offers other elective account balance
deferred compensation plans in addition to this Plan, those plans together with
this Plan shall be treated as a single plan to the extent required under Section
409A.


8.Merger or Consolidation. This Plan may be merged or consolidated with, and in
connection therewith Account may be received from or transferred to, any other
similar or substantially identical executive nonqualified deferred compensation
plan sponsored by an Affiliate, provided that the value of the benefits provided
to a Participant immediately after such merger, consolidation or transfer shall
be equal to the value of the benefits such Participant would have been entitled
to immediately before such merger, consolidation or transfer.




                            





